 Case 2:21-cv-00001-JAW Document 6 Filed 01/21/21 Page 1 of 5          PageID #: 34




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE

In the Matter of the Complaint of       )
BOAT AARON & MELISSA, INC.,             )
as owner of                             )     2:21-cv-001-JAW
the F/V EMMY ROSE (O.N. 909149),        )
a 80’ fishing vessel,                   )     IN ADMIRALTY
for Exoneration From, or Limitation     )
of Liability.                           )

 ORDER RESTRAINING SUITS, APPROVING PLAINTIFF’S VALUATION
  OPINION AND DEPOSIT OF SECURITY, AND DIRECTING ISSUE OF
             NOTICE AND THE FILING OF CLAIMS

      WHEREAS, a Verified Complaint having been filed herein on January 4, 2021

by Plaintiff, Boat Aaron & Melissa, Inc., as owner of the F/V EMMY ROSE (O.N.

909149), an 80’ fishing vessel (“Vessel”), pursuant to 46 U.S.C. §§ 30501, et seq. and

Rule F of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure concerning any alleged

claims, damages, and/or losses arising out of the loss of the Vessel on or about

November 23, 2020, as more fully described in the Complaint;

      WHEREAS, the Complaint states the facts and circumstances upon which

Exoneration from or Limitation of Liability are claimed;

       WHEREAS, the Complaint and Valuation Opinion establish that the value of

the Plaintiff, Boat Aaron & Melissa, Inc.’s interest in the Vessel and her pending

freight did not exceed the sum of $0.00 after the incident;

      WHEREAS, it appears that claims and/or suits may be filed against the

Plaintiff, Boat Aaron & Melissa, Inc., and/or the Vessel for losses, damages,
 Case 2:21-cv-00001-JAW Document 6 Filed 01/21/21 Page 2 of 5              PageID #: 35




casualties, or injuries alleged to have been sustained during the voyage upon which

the Vessel was then engaged; and,

      WHEREAS, the Plaintiff, Boat Aaron & Melissa, Inc., will deposit with the

Court within thirty (30) days of this Order the amount of $250.00 as security for costs

in accordance with Rule F(1) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure.

      NOW, upon motion of Farrell Smith O’Connell Aarsheim Aprans LLP, as

attorneys for Plaintiff Boat Aaron & Melissa, Inc.:

      IT IS HEREBY ORDERED that the security for costs in the amount of

$250.00 deposited by the Plaintiff, Boat Aaron & Melissa, Inc., with the Clerk of the

Court as provided by Rule F(1) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure is

approved as sufficient security for costs; and,

      IT IS FURTHER ORDERED that any claimant in these proceedings may

express, by written notice filed with the Court and served upon all parties of record,

its dissatisfaction with the Valuation Opinion. In this event, the Plaintiff, Boat Aaron

& Melissa, Inc., shall within thirty (30) days of entry of an order by the Court rejecting

the appraised value in the Valuation Opinion, cause security to be posted in the form

provided by Rule F(1) of the Supplemental Rules for Admiralty or Maritime Claims

and Asset Forfeiture Actions of the Federal Rules of Civil Procedure and satisfactory

to this Court failing which the injunction entered concurrently herewith will be




                                            2
 Case 2:21-cv-00001-JAW Document 6 Filed 01/21/21 Page 3 of 5           PageID #: 36




vacated as to all claimants, and the Court will make such further orders as justice

may require; and,

      IT IS FURTHER ORDERED that a Notice shall be issued by the Clerk of the

Court to all persons asserting claims or suits with respect to which the Complaint

seeks Exoneration of Limitation of Liability admonishing them to file their respective

claims with the Clerk of this Court, in writing, and to serve on the attorneys for the

Plaintiff Boat Aaron & Melissa, Inc. a copy thereof, ON OR BEFORE THE 1ST DAY

OF March, 2021, or be defaulted; and that if any claimant desires to contest either

the right to Exoneration from or the right to Limitation of Liability, such claimant

shall file and serve on the attorneys for the Plaintiff, Boat Aaron & Melissa, Inc.,

Farrell Smith O’Connell Aarsheim Aprans LLP at 27 Congress Street, Suite 109,

Salem, Massachusetts 01970, an Answer to the Complaint on or before the above

referenced date, unless the claim has included an Answer to the Complaint, so

designated, or be defaulted; and,

      IT IS FURTHER ORDERED that the above referenced Notice shall be

published in the Portland Press Herald newspaper with general circulation in the

District of Maine once a week for four (4) weeks before the return date of said Notice,

as provided in the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions of the Federal Rules of Civil Procedure and not later than the day

of second publication Plaintiff shall also mail a copy of the Notice to every person or

their attorney known to have made any claim against the Vessel or the Plaintiff, Boat




                                          3
 Case 2:21-cv-00001-JAW Document 6 Filed 01/21/21 Page 4 of 5             PageID #: 37




Aaron & Melissa, Inc. arising out of the voyage or trip on which the claims sought to

be limited arose; and

      IT IS FURTHER ORDERED, that a copy of such Notice shall be mailed to

the decedents at the decedents’ last known addresses, and also to any person who

shall be known to have made any claim on account of such death or to their respective

attorneys; and

      IT IS FURTHER ORDERED that the further prosecution of all actions,

suits, and proceedings already commenced and the commencement or prosecution

hereafter of any and all suits, actions or proceedings of any nature and description

whatsoever in any court of any jurisdiction, or otherwise, against the Vessel owner,

and/or the Vessel, and the taking of any steps and the making of any motion in such

actions, suits or proceedings except in this action, to recover damages for or in respect

of the casualty more fully described in the Complaint, be and they are hereby

restrained, stayed and enjoined until the hearing and determination of this action,

and all warrants of arrest and/or attachment issued or sought in such other suits,

actions or legal proceedings be and the same are hereby dissolved and further

warrants of arrest and/or attachment are hereby prohibited; and,

      IT IS FURTHER ORDERED that service of this Order as a Restraining

Order be made through the United States Post Office or by Federal Express by

mailing a true and correct copy hereof to the person or persons to be restrained, or to

their respective attorneys.




                                           4
 Case 2:21-cv-00001-JAW Document 6 Filed 01/21/21 Page 5 of 5   PageID #: 38




      SO ORDERED.

                                            /s/ John A. Woodcock, Jr.
                                            JOHN A. WOODCOCK, JR.
                                            UNITED STATES DISTRICT JUDGE

Dated this 21st day of January, 2021.




                                        5
